EXHIBIT 10.84

AMENDMENT 6 TO TRANSITION SERVICES AGREEMENT

THIS AMENDMENT 6 TO TRANSITION SERVICES AGREEMENT (this “Amendment), made
November 13, 2013, is by and between Dean Foods Company, a Delaware corporation,
(“Dean Foods”) and The WhiteWave Foods Company, a Delaware corporation
(“WhiteWave”).

WHEREAS, Dean Foods and WhiteWave previously entered into a Transition Services
Agreement dated October 25, 2012, which became effective as of October 31, 2012
(the “Original Agreement”);

WHEREAS, the Original Agreement has been amended by Amendment 1 to Transition
Services Agreement dated November 20, 2012 (“Amendment 1”), Amendment 2 to
Transition Services Agreement dated December 28, 2012 (“Amendment 2”), and
Amendment 5 to Transition Services Agreement dated May 28, 2013 (“Amendment 5,”
and collectively with Amendment 1, Amendment 2 and the Original Agreement, the
“Agreement”);

WHEREAS, Dean Foods and WhiteWave have not entered into any amendments entitled
Amendment 3 or Amendment 4 to Transition Services Agreement nor any other
amendments to the Original Agreement other than Amendment 1, Amendment 2 and
Amendment 5; and

WHEREAS, Dean Foods and WhiteWave desire to amend the Schedules to the Agreement
as more fully set forth herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto agree as follows:

1. Capitalized Terms. Capitalized terms contained in this Amendment and not
otherwise defined shall have the meaning ascribed to them in the Agreement.

2. Amendments to Schedules.

(a) Schedule A of the Agreement is hereby deleted in its entirety and replaced
with the revised Schedule A attached hereto.

(b) Schedule B of the Agreement is hereby deleted in its entirety and replaced
with the revised Schedule B attached hereto.

3. Corrections to Amendment 5.

(a) The parties agree and acknowledge that the “New Base Cost” amount set forth
in Exhibit I of Amendment 5 was incorrectly stated as “$42,833.” The correct
“New Base Cost” amount set forth in Exhibit I of Amendment 5 should have been
stated as “$8,666,” which is the amount the Base Cost was reduced to by
Amendment 1. The parties therefore agree that, effective as of May 28, 2013, the
“New Base Cost” amount set forth in Exhibit I of Amendment 5 is stated as
“$8,666.”

(b) The parties agree and acknowledge that Amendment 5 incorrectly stated that
QA Lab Services would be added to Exhibit I despite having been terminated as of
November 20, 2012 pursuant to Amendment 1. The parties therefore agree that,
effective as of May 28, 2013, QA Lab Services shall not be re-inserted into the
Agreement nor extended to December 31, 2014.

 

1



--------------------------------------------------------------------------------

4. Binding Effect and Assignment. This Amendment and the Agreement shall be
binding upon and inure to the benefit of the parties hereto, their respective
successors and permitted assigns, except as is otherwise expressly provided
herein or in the Agreement. This Amendment and the Agreement shall not be
assigned, in whole or in part, by either party without the written consent of
the other party; provided, however, that such consent shall not be unreasonably
withheld. Without limiting the provisions set forth above, if either party sells
or otherwise transfers (“Selling Party”) to a third party all or any portion of
its business that provides the services under this Amendment or the Agreement,
then at the other party’s option, the Selling Party shall require the purchaser
or transferee to assume the obligations of the Selling Party under this
Amendment and the Agreement with respect to the applicable services provided by
the sold or transferred business.

5. The Agreement. All other terms and provisions of the Agreement not expressly
modified by this Amendment shall remain in full force and effect and are hereby
expressly ratified and confirmed.

6. Titles. The titles of the articles, sections and subsections of this
Amendment are for convenience of reference only and shall not be considered a
part of or affect the construction or interpretation of any provisions of this
Amendment. The words “herein,” “hereof,” “hereto” and “hereunder” and other
words of similar import refer to this Amendment as a whole and not to any
particular Article, Section or other subdivision.

7. Execution. This Amendment may be executed in any number of original,
facsimile, or portable document format (pdf) counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their proper and duly authorized representatives as of the date first set forth
above.

 

DEAN FOODS COMPANY By:    /S/    STEVE SCHULTZ         Name: Steve Schultz
Title: Vice President – Corporate Development and Strategy

 

THE WHITEWAVE FOODS COMPANY By:    /S/    BLAINE MCPEAK         Name: Blaine
McPeak Title: Executive Vice President

 

2



--------------------------------------------------------------------------------

Revised Schedule A

Dean Foods as Provider

 

Service

   End Date    Base Cost ($/Month
unless otherwise noted)
and Start Date for any
new Base Cost (where
applicable)    Third-Party
Cost Pass-
through
(if Yes)*

FINANCE

        

Accounting, reporting, control

   7/31/13    $0    Yes

•   SEC / External Reporting Support

        

•   Corporate Accounting (LTI, debt, hedging, etc.)

        

•   Consolidation / Hyperion

        

•   Technical Accounting Support (incl goodwill)

        

•   Audit Coordination

        

Audit services time and materials (excluding travel)

   9/30/14    $2,400 as of 7/1/13


(previously $33,979)

  

•   Control Design – Payroll

        

•   Control Testing – Payroll

        

•   Control Remediation – Payroll

        

•   Control Design – IT infrastructure

        

•   Control Testing – IT infrastructure

        

•   Control Remediation – IT infrastructure

        

Risk management

   6/30/13    $11,140   

•   Selection of new insurance broker(s)

        

•   New broker(s) market and place insurance program

        

•   Assess, set up new risk management staffing model

        

•   Implement agreed Work Comp insurance structure by state

        

•   Set up allocated insurance expense billing process

        

•   Identify, select new vendors—claims, risk control, actuary

        

•   Historical, prospective claim information data processes

        

Tax

   7/31/13    $0    Yes

•   Federal & state income tax compliance

        

•   Tax Accounting/Provision

        

•   Tax audits

        

•   Franchise tax

        

Treasury and Accounts Payable

   6/30/13    $0    Yes

•   Amex cards for T&E

        

•   Purchasing cards

        

 

3



--------------------------------------------------------------------------------

Service

   End Date    Base Cost ($/Month
unless otherwise noted)
and Start Date for any
new Base Cost (where
applicable)    Third-Party
Cost Pass-
through
(if Yes)*

Facilities Services

   6/30/13    $40,000   

•   Cityplace—allocation of rent expense for WW employees

        

HUMAN RESOURCES

        

Compensation

   12/31/13    $14,217    Yes

•   Market Intelligence—Salaries, Surveys, (ePrism)

        

•   Salary Planning & STI Admin (OSM)

        

•   Exec & Board Comp (Mercer/Dean Comp)

        

•   Comp Communications (Dean Comp)

        

•   Base Salary, STI, LTI-existing and new- (Dean Comp)

        

Benefits

   6/30/13    $0    Yes

•   Benefits Enrollment/Changes/Terms

        

•   Benefits Administration (Medical)

        

•   Benefits Administration (Dental)

        

•   Benefits Administration (Vision)

        

•   Benefits Administration (EAP)

        

•   Benefits Administration (FSA)

        

•   Benefits Administration (HSA)

        

•   Benefits Administration (Life/LTD)

        

•   Benefits Administration (STD)

        

•   401k Administration

        

•   Frozen Pension Fund Management

        

•   ERISA Counsel

        

•   Plan Filings

        

•   Plan audits

        

•   Employee Benefit Communications

        

•   Investment Committee 401k/pension oversight

        

•   Tuition Reimbursement

        

•   Adoption Assistance

        

•   Business Travel Accident Coverage

        

•   Executive Physicals

        

•   COBRA Administration

        

DFS – ESS

   1/31/14    $43,707    Yes

•   Payroll, processing, W2, taxes, relocation, equity comp

        

 

4



--------------------------------------------------------------------------------

Service

   End Date    Base Cost ($/Month
unless otherwise noted)
and Start Date for any
new Base Cost (where
applicable)    Third-Party
Cost Pass-
through
(if Yes)*

LEGAL

         Yes

    General Services

   6/30/13    $4,000 as of 5/23/13   

•   Stock Plan Administration

        

•   SEC Compliance

        

•   US Subsidiary Maintenance

        

•   Record Retention Policy administration

        

    Corporate Responsibility

        

    Corporate Responsibility – computer-based training for new employee
onboarding only

   8/31/13    $1,000 as of 5/23/13   

INFORMATION TECHNOLOGY

         Yes

    End User Services

   6/30/14    $68,482 as of 5/1/13   

•   Service Desk

        

•   Access Management

        

•   Dell / Microsoft / PC Lease

        

•   Hastings Wireless & Granite Wireline

        

    Computing Services

   12/31/14    $58,583 as of 5/1/13   

•   Wintel

        

•   Applications

        

•   Email

        

    Network Services

   9/30/14    $46,833 as of 5/1/13   

•   Network

        

•   Telepresence

        

SUPPLY CHAIN

        

Environmental, health & safety – Support

   6/30/13    $2,500   

•   General EHS Support (Compliance, Auditing, Permitting, Training)

        

•   Dept Homeland Security Programs

        

•   Loss Prevention/Control

        

    Environmental, health & safety – Exchange

        

•   EHS reporting and auditing software

   8/31/13    $1,000   

    Environmental, health & safety – Headcount

   4/15/13    $13,700 as of 12/28/12   

Procurement/Risk Management

   6/30/13    $10,000   

•   Commodity risk management monitoring & reporting

        

•   Commodity procurement

        

•   Sugar Procurement and Sugar tolling

        

•   Oversight—Ongoing contract negotiations with enterprise wide suppliers that
are new or have expiring contracts (including indirects)

        

•   Energy procurement

        

•   Liquid Paper Packaging

        

•   Legal review of all contracts

        

•   Corporate Rebates

        

•   Negotiate new Dairy.com agreement for FDD and WWF entities

        

 

5



--------------------------------------------------------------------------------

Service

   End Date    Base Cost ($/Month
unless otherwise noted)
and Start Date for any
new Base Cost (where
applicable)    Third-Party
Cost Pass-
through
(if Yes)*

QA Database

   12/31/12    $0    Yes

•   iCiX Database

        

    Other

        

•   Utilities payment and management

   6/30/13    $0 as of 12/28/12    Yes

•   Management and communication of supplier cost changes

   3/31/13    $0 as of 12/28/12   

•   Leased equipment (equipment usage, lease management, maintenance (if
applicable), lease payments through handover/lease expiration)

   3/31/13    $0 as of 12/28/12    Yes

•   Hedging settlement (pass through of gains/losses)

   3/31/13    $0 as of 12/28/12    Yes

MARKETING RESOURCES

   12/31/13    $0    Yes

•   Shared Spectra Contract

        

•   Shared Mintel, Kantar, Market Track & NPD contracts

        

OTHER

        

Data Synchronization

        

•   Existing services/approach, including systems, tools, expertise

   5/31/13    $0    Yes

Distribution Services

        

•   Freight services to include: hauling from Morningstar facilities to outside
storage, Morningstar-arranged direct-ship & co-mingled shipments of WhiteWave
products

   11/20/12    $0    Yes

•   Warehousing services to include: cross-docking, inventory management,
storage and/or picking of WhiteWave SKUs resupplied into Morningstar facilities
[MS bears any risk of loss due to mis-handling or mis-rotation of WW product
while in its possession]

   11/20/12    $0.017/lb   

    Engineering Services

   9/30/14    $1,500 as of 5/1/13   

•   MP2 installation, support and upgrades

        

•   Service account set-up and maintenance

        

•   HMI set-up and support

        

 

* Indicates areas where Provider currently anticipates third-party costs. This
indication is for informational purposes only and does not restrict the Provider
from passing along third-party costs even if not currently anticipated.

 

6



--------------------------------------------------------------------------------

Revised Schedule B

WhiteWave as Provider

 

Service

   End Date    Base Cost ($/Month
unless otherwise
noted) and Start
Date for any new
Base Cost (where
applicable)    Third-Party
Cost Pass-
through (if
Yes)*

RESEARCH & DEVELOPMENT

        

•   Shared Areas and Equipment: Pilot plants, sensory lab, packaging lab, the
focus group room, sensory/consumer test room, the customer service center
(commonly known as the “Storeroom”), and all related equipment, (collectively
such plants, labs and equipment the “R&D Resources”);

   12/31/14    $8,666 as of 11/20/12   

•   Dean Foods-only Areas: the general building facilities (including currently
assigned cooler and storage room (known as the “IT Storage Area,” currently
located in Saputo’s designated area), the “Kokapelli” conference room, and
employee work areas (including both seating area and adjoining kitchen),
(collectively such customer service center and building facilities, the “R&D
Facilities”). All of the foregoing R&D Resources and R&D Facilities will be as
configured in their current location; provided, however, that WhiteWave has
option to re-configure the R&D Facilities, provided that (i) Dean Foods
continues to have complete and uninterrupted access to all R&D Resources and R&D
Facilities as described herein throughout and after such configuration unless
otherwise agreed in writing, (ii) after any such reconfiguration Dean Foods will
have no less square footage in the R&D Facilities as prior thereto, and (iii)
Dean Foods is provided at least thirty (30) days’ notice of any such
reconfiguration. Dean Foods will work in good faith with WhiteWave in effecting
any such reconfiguration. Dean Foods shall have access to such R&D Resources as
agreed by the parties’ respective R&D teams, provided that specifically with
regard to the Storeroom, use must be coordinated through VP of Dean Foods R&D
and non-Dean Foods personnel may not enter the Dean Foods-only areas from the
Storeroom. The parties will work together in good faith in the management and
sharing of the R&D Resources. All Dean Foods personnel must be trained and
qualified to operate the R&D Resources; WhiteWave to provide any necessary
training related to new or modified equipment. All R&D Resources shall be
maintained in good working order and, following use by either

        

 

7



--------------------------------------------------------------------------------

Service

   End Date   Base Cost ($/Month
unless otherwise
noted) and Start
Date for any new
Base Cost (where
applicable)    Third-Party
Cost Pass-
through (if
Yes)*

party, all R&D Resources shall be left in clean and good working order by the
party who last used them. WhiteWave will provide the following services at no
additional cost: common area maintenance; consulting and engineering for
addition and installation of new equipment; all building rent and taxes; all
building repair and maintenance; dump tank and temporary labor associated
therewith; security; trash; janitorial services; all utilities. The following
services are specifically excluded: coffee service; office supplies (including
paper, pens, etc., as well as copier/printer, toner and service thereof), plant
care; offsite storage. For the avoidance of doubt, Dean Foods will not have
continued access to the photocopier currently in place, which will be removed by
WhiteWave, provided that WhiteWave will provide Dean Foods with the removal
date, which will in no event be sooner than January 1, 2014.

       

•   Continuation of R&D support from platform dedicated headcount until moved to
platform

   12/31/12   Historical 2012
allocation   

INFORMATION TECHNOLOGY

   12/31/14**   $50,000   

Data Center Lease

        WhiteWave will provide continued use of existing data center systems and
facilities currently in place to sufficiently accommodate Dean Foods’
infrastructure and operating environments located in Broomfield, while Dean
Foods will monitor, maintain and service the facilities, equipment and systems.
The current data center facilities and related services consist of:        

•   Physical security access limited to personnel or approved suppliers
authorized by Dean Foods on a 24x7 basis and administered by WhiteWave

       

•   Power (Utility, UPS, and generator)

       

•   Fire Suppression

       

•   HVAC (CRAC): Sufficient heating, air conditioning, and humidity control to
handle Dean Foods’ company equipment and maintain at temperature of 70 degrees
(+/- 5 degrees) and relative humidity of 50% (+/- 10%) as measured from 5 feet
high and 6 inches from front of rack

       

•   Storage space to accommodate daily operations (backup tapes, transport
containers) and equipment staging

       

 

8



--------------------------------------------------------------------------------

Service

   End Date    Base Cost ($/Month
unless otherwise
noted) and Start
Date for any new
Base Cost (where
applicable)    Third-Party
Cost Pass-
through (if
Yes)*

•   Environmental sensors (e.g., water/fire detection)

        

    WhiteWave will work with onsite resources to perform the following daily
support tasks:

        

•   Collection of backup tapes

        

•   Transferring tapes to Dean Foods Data Center Operations team.

        

•   Provide local “Remote Smart Hands” to assist in emergencies (server reboot)

         Additionally, WhiteWave will assist in coordinating the following tasks
to be performed by Dean Foods’ approved suppliers or personnel, at Dean Foods’
expense:         

•   Execute planned maintenance and tests on critical data center environmental
systems (Generator test, maintenance and refueling)

         Provide access to the data center for cleaning services as needed.   
     

SUPPLY CHAIN

        

QA Lab Services

   11/20/12    $20,000   

•   Lab testing services performed and/or management at WW

        

Procurement

   6/30/13    $10,000   

•   Support Employees—Ongoing contract negotiations with enterprise wide
suppliers that are new or have expiring contracts (including indirects)

        

OTHER

        

Marketing Services

   12/31/13    $0    Yes

•   Shared Symphony/IRI Group Contract (syndicated costs split across WWF, FDD,
Morningstar) co-signed by all bu’s, invoiced separately

        

Consumer Affairs

   6/30/13    $21,037    Yes

•   Support Headcount

        

•   Telerx (program manager, call center headcount, data)

        

•   Wiki Knowledge database

        

Customer Data

        

•   RSI data (WMT)

   12/31/12    $14,583   

•   Dunhumby data (Kroger)

   2/28/13    $0    Yes

 

9



--------------------------------------------------------------------------------

Service

   End Date      Base Cost ($/Month
unless otherwise
noted) and Start
Date for any new
Base Cost (where
applicable)      Third-Party
Cost Pass-
through (if
Yes)*

Facilities services

     3/31/13       $ 4,000      

•    Bentonville—allocation of rent expenses

        

 

* Indicates areas where Provider currently anticipates third-party costs. This
indication is for informational purposes only and does not restrict the Provider
from passing along third-party costs even if not currently anticipated.

** Dean Foods shall have the right to extend the Data Center Lease end date for
an additional six months through June 30, 2015. Dean Foods may exercise this
right by providing written notice of its intent to extend to WhiteWave no later
than June 30, 2014. The New Base Cost for the period of January 1, 2015 –
June 30, 2015 shall be $70,000/month. At the conclusion of the services with
respect to the Data Center Lease, Dean and WhiteWave shall share the
responsibility for the cost of decommissioning the Data Center, including but
not limited to removal of all equipment, hardware, and fixtures and
rehabilitation of the space to its previous condition.

 

10